Thomas J /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 2, 2014

                                    No. 04-14-00110-CV

                                  Mary MOCZYGEMBA,
                                        Appellant

                                             v.

                 Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                  Appellees

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-10-0573-CVW
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
       On April 1, 2014, this court ordered this case referred to a mediated settlement
conference and suspended all appellate deadlines until April 29, 2014. On April 28, 2014, the
mediator notified this court that the case was mediated but the parties did not settle.

         Accordingly, this case is ORDERED reinstated on the court’s docket and appellant’s
brief is due to be filed with this court no later than May 29, 2014.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court